On November 22, 1974 the court issued the following order:
“This tax refund case now comes before the court on a stipulation for entry of judgment filed October 25,1974, and a supplemental stipulation for entry of judgment filed November 13, 1974, both stipulations having been signed on behalf of the parties by their respective attorneys of record. By the terms of the stipulations, the parties have agreed that plaintiff is entitled to a tax refund in the amount of $220,584.27 for the year 1955 and that final judgment in that amount, together with interest as provided by law, should be entered in plaintiff’s favor. The parties have further agreed that additional amounts may be payable to plaintiff for the tax year 1955 based on carry-over adjustments to which plaintiff may be entitled pending termination of Court of Claims Case No. 164-65 for tax years 1948 through 1953 and Case No. 65-C-751 in the United States District Court for the Northern District of Illinois for tax year 1954.
“it is therefore ordered that judgment be and the same is entered for plaintiff in the sum of $220,584.27, together with interest as provided by law.
“it is further ordered, that since the parties agree that plaintiff may be entitled to receive additional amounts, as set forth in the supplemental stipulation filed herein on November 13, 1974, the judgment entered above is without prejudice to any additional amounts ultimately to become due to plaintiff pertaining to tax year 1955, as carry-over adjustments to that year from tax years 1948-54, in Case No. 164-65 in this court and in Case No. 65-C-751 in the United States District Court for the Northern District of Illinois.”